606 S.E.2d 117 (2004)
359 N.C. 182
James Edward IMES
v.
CITY OF ASHEVILLE, CCL Management, Inc., and Asheville City Coach Lines, Inc.
No. 250A04.
Supreme Court of North Carolina.
December 17, 2004.
The Sutton Firm, P.A., by April Burt Sutton and Emily Sutton Dezio, Candler, for plaintiff-appellant.
Curtis W. Euler, Asheville, for defendant-appellee City of Asheville.
Fred T. Hamlet, Greensboro, for defendant-appellees CCL Management, Inc. and Asheville City Coach Lines, Inc.
Legal Aid Society of Northwest North Carolina, by Andrea S. Kurtz, Winston-Salem; Morrison & Foerster, L.L.P., by James M. Bergin, New York City, Beth S. Brinkmann, Seth M. Galanter, and Timothy C. Lambert, Washington, DC; and Legal Momentum, by Deborah A. Widiss, New York City and Beth S. Posner, Chapel Hill, for Legal Momentum, Peace at Work, The N.C. Coalition Against Domestic Violence, The N.C. Occupational Safety and Health Project, The Domestic Violence Advocacy Center, Legal Aid of North Carolina, Inc., Professor Deborah M. Weissman, The Family Violence Prevention Center of Orange County, and 20 Other National, Local, and Regional Organizations and Individuals Supporting Plaintiff Appellant and Urging Reversal,[1] amici curiae.
*118 PER CURIAM.
AFFIRMED.
NOTES
[1]  The entities collectively referred to as "20 Other National, Local, and Regional Organizations and Individuals Supporting Plaintiff Appellant and Urging Reversal" are identified in amici curiae's brief as: The Domestic Violence Legal Empowerment and Appeals Project, The National Association of Women Lawyers, The National Coalition Against Domestic Violence, The National Organization for Women Foundation, The National Center for Victims of Crime, The Sargent Shriver National Center on Poverty Law, The D.C. Employment Justice Center, The DV Initiative, The Domestic Violence Victim's Assistance Project, Family Violence Prevention Services, Inc., Jodi Finkelstein, The Hawaii State Coalition Against Domestic Violence, The New Hampshire Coalition Against Domestic and Sexual Violence, The Northwest Women's Law Center, Southeast Tennessee Legal Services in Chattanooga, The University of Southern California Law School Domestic Violence Clinic, Merle H. Weiner, Kelly Weisberg, The Women's Law Center of Maryland, Inc., and The Women's Law Project.